Title: To James Madison from Anthony Merry, 21 February 1804 (Abstract)
From: Merry, Anthony
To: Madison, James


21 February 1804, Washington. “On the day when I had the Honour to receive your Letter of the 18th Instant respecting a young Man of the Name of Alexander McEllo⟨ee⟩, stated to have been pressed out of an American Vessel into His Majesty’s Sloop Pelican, which Ship was said to be at present in Hampton Roads, a Letter had reached me from His Majesty’s Consul at Norfolk without any Advice of the Arrival of that Ship, which he would hardly have failed to have reported to me. In order, therefore, to have the Honour of replying, Sir, more positively on this Subject, I have waited for the Arrival of another Post from Norfolk, and since it has brought me no Information in Regard to the Ship in Question, I must conceive that what had been stated to you of her being actually in Hampton Roads must be ill-founded. Whilst this Conclusion is corroborated by a Reference to a List, which I possess, corrected up to the Month of November last, of the Destination of His Majesty’s Ships that are in Commission, and by which it appears that the Pelican Sloop is employed on a different Station. I have therefore no other Means of paying, on this Occasion, that Attention, Sir, which I shall always hasten to shew to every Object recommended by You, than by transmitting a Copy of your Letter to His Majesty’s Government by the earliest Opportunity, as well as to the Commander in Chief on the Station, where the Pelican is presumed to be.”
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 3). 2 pp.; in a clerk’s hand, except for Merry’s complimentary close and signature.



   
   Letter not found, but see John McElwee to JM, 13 Feb. 1804.


